Case 3:18-cv-02076-I\/|O Document 29 Filed 12/11/18 Page 1 of 3

|N THE UN|TED STATES D|STR|CT COURT
FOR THE D|STR|CT OF OREGON
PORTLAND D|VlS|ON

PAC|F|C GULF SH|PP|NG CO.,

P|aintif'f
ADA|V|ASTOS SH|PP|NG & TRAD|NG
SA, V|GOROUS SH|PP|NG & TRAD|NG

SA, BLUE WALL SH|PP|NG LTD, AND
PHOEN|X SH|PP|NG & TRAD|NG SA

|N AD|Vl|RALTY

¢0>¢0>¢0>¢0')¢0>(09¢0>¢0>¢03¢0> 60')(0>¢0)¢0>¢09¢09

Defendants

lV|y name is lVlichael John Fitzgerald. l am over the age of 21 years and am fully capable
and competent of making this declaration and declare that the following facts are true and
correct and the penalty of perjury under the laws of the United States of America pursuant to
Ti|e 28 U.S.C. Section 1746.

l am an admitted advocate, a senior counsel, registered as an advocate of the High Court of
South Africa and have practised as such since lVlarch 1978 at Huguenot Chambers, Queen
Victoria Street, Cape Town, South Africa.

l am familiar with the underlying facts and the disposition of the case, number A63/2015 :
Name of Ship - MV "Vigorous" in the matter between Pacific Gulf Shipping Company
Limited, the MV "Vigorous" and Vigorous Shipping & Trading SA before the High Court of
South Africa (Kwazulu-Nata| Local Division, Durban). l was the barrister responsible for

settling the application papers in that matter.

Whilst l confirm the contents of Mr Ho||oway's affidavit to be true and correct as to what
factually transpired in those proceedings, l state as set out below:

1 ln terms of Section 5(3)(a) of the Admiralty Jurisdiction Regulation Act 105 of 1983
("AJRA"), a court may, in the exercise of its admiralty jurisdiction, order the arrest
of any property for the purpose of providing security for a claim which is or may be
the subject of an arbitration or any proceedings contemplated1 pending or

ADM|N 1937699.1 1

Case 3:18-cv-O2076-|\/|O Document 29 Filed 12/11/18 Page 2 of 3

proceedings either in South Africa or elsewhere and whether or not it is subject to
the law of South Africa if the person seeking the arrest has a claim enforceable by
an action in personam against the owner of the property concerned or an action in
rem against such property or which would be so enforceable, but for any such

arbitration or proceedingsl

2 This procedure is a claim for security and is separate and an ancillary issue
between the parties collateral to and not directly affecting the main disputel.

3 ln the circumstances, upon the arrest of property as security, its owner is entitled to
put up security to the value of the vessel in order to secure its release from arrest.

4 The security to be provided is limited to the value of the property arrested,
notwithstanding the fact that the claim may exceed that value2.

5 Where security is thus provided, the same property may not be arrested again to

provide additional security.

6 A party is, however, entitled in terms of section 5(2)(b) of the AJRA to supplement
any security held by it upon satisfaction of the jurisdictional requirements set out in
that section.

7 ln the current matter, the arrest of the vessel has been vacated on the grounds set
out by Vahed J in his reasons.

8 Once the arrest was therefore set aside, the arrest is vacated ab initio.

9 Although no appeal has been lodged against the order of Vahed J, provided that
the requirements set out in section 5(3) of the AJRA are satisfied, the vessel can
be rearrested in South Africa as an associated ship and as security for a claim

against an associated vesse|.

10 The court in this instance was of the view that insufficient evidence was before it to
meet the onus of establishing the alleged association as required in terms of
sections 3(6) and 3(7) of AJRA.

11 lt was for this reason that the arrest was set aside.

 

1 Admiralty Jurisdiction Law and Practice in South Africa - Second Edition by Gys Hofmeyr SC BA LLB (Cape
Town) - page 173.
2 The Z|atni Piasatzi 1997 (2) SA 569 (C).

AD|Vl|N 1937699.1 2

Case 3:18-cv-O2076-|\/|O Document 29 Filed 12/11/18 Page 3 of 3

12 lt thus remains open to the plaintiffl if it can place sufficient facts before the court to
establish the alleged association again to invoke section 5(3) and/or 5(2)(b) of the
AJRA, and to seek the arrest of the vessel or any associated vessel.

EXECUTED AT CAPE TOWN ON TH|S THE 11th DAY OF DECEM 2018

l/""/

MlCHAEL JOHN Fl ERALD SC

Advocate of the High C rt of South Africa

ADM|N 1937699.1 3

